



Subscription Agreement
Global Dynamics Corp


The Undersigned hereby subscribes for:
 
_____shares of Common Stock ($.0001par value) (the “Common Stock”) of Global
Dynamics Corp  ( the “Company”) at $0.04 per Share pursuant to receiving a copy
of the registration statement filed under Form S1 of the Securities Act of 1933,
as amended (the “Act”) and the prospectus contained therein, the undersigned
acknowledges that he fully understands that (i) the Company is a start-up
company and has not yet generated revenue; (ii) following completion of its
current financing (assuming 2,000,000 shares are sold), the Company will have
5,000,000 shares of Common Stock issued and outstanding; and (iii) the Shares
are being offered pursuant to registration under Form S1 of the Securities Act
of 1933, as amended (the “Act”) and the prospectus contained therein. It is
further acknowledged that the Undersigned: (i) has received a copy of the
prospectus (hardcopy or electronically); (ii) is not relying upon any
representations other than those contained in the prospectus; and (iii) has had
access to the Company’s officers and directors for purposes of obtaining any
information requested by the Undersigned. Purchaser further confirms that either
Mrs Margalit Joseph , or Mr. Jacob Schub has solicited him/her/it to purchase
the shares of Common Stock of the Company and no other person participated in
such solicitation other than Mrs Margalit Joseph  and / or Mr  Jacob Schub, who
are officers and directors of the Company.
 
Payment of $____ ( or ____ NIS ) as payment in full of the purchase price will
be made via check directly to Global Dynamics and mailed to the company  ( or
Via Direct Wire Transfer to the Bank Account of the Company , at Union Bank ,
Branch 062 , Ramat Gan , Israel , Account # 75302/34).
 
The Undersigned represents that he has the financial and business acumen to
properly evaluate the risks and merits of this investment.


 
Assumption of Risks:            The undersigned has read the risk factors as
stated in the Company’s Form S1 and can bear the full economic risk of this
investment, including the possible total loss thereof. Further, the undersigned
acknowledges that this investment is currently illiquid and may continue as such
for an indeterminate period of time.


 
If this subscription is rejected by the Company, in whole or in part, for any
reason, all funds will be returned, without interest or deduction of any kind,
within twelve business days of such rejection.

 
 

--------------------------------------------------------------------------------

 


Purchaser Information:
         
Printed Name:
               
Signature:
 
             
Date:
         
Address:
 
       

 
The foregoing Subscription is hereby accepted in full on behalf of Global
Dynamics Corp
 

Date
 
         
Global Dynamics Corp
     
By:
     
 
 
Margalit Joseph
 




 
 

--------------------------------------------------------------------------------

 
